Welcome
I would also like to say a word of welcome to a delegation from Iraq. It is a cause of great joy to me to be able to welcome as guests of this Parliament, this afternoon, a delegation of five members of the Parliament of Iraq, led by Mr Hamid Mousa.
(Applause)
The situation in Iraq is a matter of constant concern to us, and a visit by our counterparts there, which gives us the opportunity to learn at first hand about how things are developing there, is both very necessary and welcome. I have already had the opportunity to meet them - I did so yesterday - and I am very well aware of the extremely difficult conditions under which their parliament's members have to work. I am sure that their talks with the Committee on Foreign Affairs and with other Members of this House were useful and will prove beneficial to both sides. I trust that the ongoing process of constitutional reform will offer all groups in Iran the opportunity to reach broad consensus on the essential issues and to prepare a way for their country to move forward into the future.
I wish you, our honoured guests, and your country, all the best, and hope that your visit will help to forge solid parliamentary relations between our two Houses - your parliament in Iraq and this, the European Parliament. My best wishes go with you as you return to your suffering country.